Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) dated as of June 23, 2010
is entered into among AVEO Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), Hercules Technology II, L.P., a Delaware limited partnership, and
Hercules Technology III, L.P., a Delaware limited partnership (each, a
“Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Company and the Purchasers have entered into a Loan and Security
Agreement, dated as of May 28, 2010 (the “Loan Agreement”);

WHEREAS, pursuant to Section 8.2(c) of the Loan Agreement, the Company has
granted to the Purchasers certain rights to acquire shares of common stock of
the Company, $.001 par value per share (the “Common Stock”), after the date
hereof, in a private placement to be consummated concurrently with the closing
of a Subsequent Financing (as defined in the Loan Agreement) that is a public
offering (the shares of Common Stock that the Purchasers may acquire after the
date hereof pursuant to Section 8.2(c) of the Loan Agreement, and any other
shares of Common Stock issued in respect of such shares (because of stock
splits, stock dividends, reclassifications, recapitalizations or similar
events), are referred to herein as the “Loan Agreement Shares”); and

WHEREAS, the Company and the Purchasers have entered into Warrant Agreements
(the “Warrant Agreements”) on June 2, 2010, pursuant to which the Company
granted to the Purchasers warrants to purchase, at the Exercise Price (as
defined in the Warrant Agreements), an aggregate of 156,641 shares of Common
Stock (such shares, and any other shares of Common Stock issued in respect of
such shares (because of stock splits, stock dividends, reclassifications,
recapitalizations or similar events), the “Warrant Shares”); and

WHEREAS, the Company and the Purchasers desire to provide for certain
arrangements with respect to the registration of the Loan Agreement Shares and
the Warrant Shares under the Securities Act of 1933, as amended (the “Securities
Act”).

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

1. Registration of the Loan Agreement Shares. The Company shall file with the
Securities and Exchange Commission (the “SEC”), within ten (10) business days
following each date on which Purchasers acquire Loan Agreement Shares pursuant
to Section 8.2(c) of the Loan Agreement (each, a “Share Issuance Date”), a
registration statement on Form S-3 (or any successor form) covering resale to
the public by Purchasers of such Loan Agreement Shares acquired on such Share
Issuance Date by Purchasers (each, a “Loan Agreement Shares Registration
Statement”), provided that the Company is then eligible to file a registration
statement on Form S-3 (or any successor form).



--------------------------------------------------------------------------------

2. Registration of the Warrant Shares.

(a) If the Company proposes to file a registration statement with the SEC for a
public offering and sale of Common Stock of the Company, whether for its own
account or for the account of any other stockholder of the Company (other than a
registration statement on Form S-8 or Form S-4, or their successors, or any
other form for a similar limited purpose, or any registration statement covering
only securities proposed to be issued in exchange for securities or assets of
another corporation (a “Warrant Shares Registration Statement”), at any time or
from time to time on or prior to the date on which the Warrant Shares are
eligible for sale pursuant to Rule 144 promulgated under the Securities Act, the
Company shall give written notice to the Purchasers of its intention to do so,
provided, that no such notice need be given if no Registrable Shares (as defined
below) are to be included therein as a result of a written notice from the
managing underwriter pursuant to Section 2(b). Upon the written request of a
Purchaser given within 20 days after the Company provides such notice (which
request shall state the intended method of disposition of such Registrable
Shares), the Company shall use its best efforts to cause all Registrable Shares
which the Company has been requested by such Purchaser to register to be
registered under the Securities Act to the extent necessary to permit their sale
or other disposition in accordance with the intended methods of distribution
specified in the request of such Purchaser; provided that the Company shall have
the right to postpone or withdraw any registration effected pursuant to this
Section 2(a) without obligation to the Purchasers. “Registrable Shares” means
the Warrant Shares, provided, however, that Warrant Shares shall cease to be
Registrable Shares upon (i) any sale pursuant to a Warrant Shares Registration
Statement or Rule 144 under the Securities Act, (ii) any sale in any manner to a
person or entity which is not entitled, pursuant to this Agreement, to the
rights under this Agreement or (iii) at such time as they become eligible for
sale pursuant to Rule 144 under the Securities Act.

(b) If the registration for which the Company gives notice pursuant to Section 2
is a registered public offering involving an underwriting, the Company shall so
advise the Purchasers as a part of the written notice given pursuant to
Section 2(a) above. In such event, the right of a Purchaser to include its
Registrable Shares in such registration pursuant to this Section 2 shall be
conditioned upon such Purchaser’s participation in such underwriting on the
terms required by the underwriter or underwriters selected for the underwriting
by the Company and such Purchaser shall enter into an underwriting agreement
upon such terms with such underwriter or underwriters. If such Purchaser
disapproves of the terms of the underwriting, such Purchaser may elect, by
written notice to the Company, to withdraw its Registrable Shares from such
Registration Statement and underwriting. If the managing underwriter advises the
Company in writing that marketing factors require a limitation on the number of
shares to be underwritten, the number of shares that may be included by such
Purchaser in such Registration Statement and underwriting may be reduced,
provided that, the number of shares that may be included in such Registration
Statement and underwriting by the Purchasers and Other Holders (as defined
below) shall be allocated among each Purchaser and Other Holders requesting
registration in proportion, as nearly as practicable, to the respective number
of shares of Common Stock (on an as-converted basis) held by them on the date
the Company gives the notice specified in Section 2(a). If a Purchaser or any
Other Holder would thus be entitled to include more shares

 

-2-



--------------------------------------------------------------------------------

than such holder requested to be registered, the excess shall be allocated among
each requesting Purchaser and other requesting Other Holders pro rata in the
manner described in the preceding sentence. “Other Holders” means holders of
securities of the Company (other than Purchasers) who are entitled, by contract
with the Company, to have securities included in a Registration Statement.

3. Registration Procedures.

(a) If and whenever the Company is required by the provisions of this Agreement
to effect the registration of any Loan Agreement Shares or Registrable Shares
(for purposes hereof, the Loan Agreement Shares or Registrable Shares, as the
case may be, are sometimes referred to as the “Shares”) under the Securities
Act, the Company shall:

(i) file with the SEC a Loan Agreement Shares Registration Statement or a
Warrant Shares Registration Statement, as applicable (for purposes hereof, a
Loan Agreement Shares Registration Statement or a Warrant Shares Registration
Statement, as the case may be, is sometimes referred to as “Registration
Statement”) with respect to such Shares and use its best efforts to cause that
Registration Statement to become effective as soon as possible;

(ii) prepare and file with the SEC any amendments and supplements to the
Registration Statement and the prospectus included in the Registration Statement
as may be necessary to comply with the provisions of the Securities Act
(including the anti-fraud provisions thereof) and to keep the Registration
Statement effective for six months from the effective date or such lesser period
until all such Shares are sold;

(iii) furnish to a participating Purchaser such reasonable numbers of copies of
the Prospectus, including any preliminary Prospectus, in conformity with the
requirements of the Securities Act, and such other documents as such Purchaser
may reasonably request in order to facilitate the public sale or other
disposition of the Shares owned by such Purchaser (for purposes hereof,
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by an amendment or prospectus supplement, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus);

(iv) use its best efforts to register or qualify the Shares covered by the
Registration Statement under the Securities Act or Blue Sky laws of such states
as a participating Purchaser shall reasonably request, and do any and all other
acts and things that may be necessary or desirable to enable such Purchaser to
consummate the public sale or other disposition in such states of the Shares
owned by such Purchaser; provided, however, that the Company shall not be
required in connection with this clause (iv) to qualify as a foreign corporation
or execute a general consent to service of process in any jurisdiction;

(v) cause all such Shares to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Company are then
listed;

 

-3-



--------------------------------------------------------------------------------

(vi) provide a transfer agent and registrar for all such Shares not later than
the effective date of such Registration Statement;

(vii) make available for inspection by a participating Purchaser, any managing
underwriter participating in any disposition pursuant to such Registration
Statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by such Purchaser, all financial and other records,
pertinent corporate documents and properties of the Company and cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by any such Purchaser, underwriter,
attorney, accountant or agent in connection with such Registration Statement;

(viii) notify a participating Purchaser, promptly after it shall receive notice
thereof, of the time when such Registration Statement has become effective or a
supplement to any Prospectus forming a part of such Registration Statement has
been filed;

(ix) as expeditiously as possible following the effectiveness of such
Registration Statement, notify a participating Purchaser of any request by the
SEC for the amending or supplementing of such Registration Statement or
Prospectus;

(x) in the event that the Company’s legal counsel renders an opinion with
respect to the Registration Statement to any other stockholders of the Company
participating in the sale of shares of Common Stock pursuant to such
Registration Statement, arrange for a substantially similar opinion to be
delivered to a participating Purchaser; and

(xi) furnish to a participating Purchaser a draft of the Registration Statement
and the prospectus included in the Registration Statement and any amendments or
supplements thereto at least two business days prior to the filing of any such
Registration Statement, prospectus, amendment or supplement with the SEC, and
consider in good faith incorporating into such proposed filing any comments of
such Purchaser received by the Company within two business days of furnishing
such draft.

(b) If the Company has delivered a Prospectus to a participating Purchaser in
connection with this Section 3 and after having done so the Prospectus is
amended to comply with the requirements of the Securities Act, the Company shall
promptly notify such Purchaser and, if requested, such Purchaser shall
immediately cease making offers of Shares and return all Prospectuses to the
Company. The Company shall promptly provide such Purchaser with revised
Prospectuses and, following receipt of the revised Prospectuses, such Purchaser
shall be free to resume making offers of the Shares.

(c) In the event that, in the judgment of the Company, it is advisable to
suspend use of a Prospectus included in a Registration Statement due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify a participating Purchaser to such effect,
and, upon receipt of such notice, such Purchaser shall immediately discontinue
any sales of Shares pursuant to such Registration Statement until such Purchaser
has

 

-4-



--------------------------------------------------------------------------------

received copies of a supplemented or amended Prospectus or until such Purchaser
is advised in writing by the Company that the then current Prospectus may be
used and has received copies of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in such Prospectus.
Notwithstanding anything to the contrary herein, the Company shall not exercise
its rights under this Section 3(c) to suspend sales of Shares for a period in
excess of 30 days consecutively or 60 days in any 365-day period.

(d) In the event that, in the judgment of the Company, it is advisable to delay
the filing or effectiveness of a Registration Statement due to pending material
developments or other events that have not yet been publicly disclosed and as to
which the Company believes public disclosure would be detrimental to the
Company, the Company may do so and shall notify a participating Purchaser to
such effect. Notwithstanding anything to the contrary herein, the Company shall
not exercise its rights under this Section 3(d) to delay such filing or
effectiveness for a period in excess of 30 days consecutively or 60 days in any
365-day period.

4. Requirements of Purchaser. Each Purchaser shall furnish to the Company such
information regarding such Purchaser and the distribution proposed by such
Purchaser as the Company may reasonably request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to in this Agreement. Each Purchaser shall treat information provided
to it in connection with this Agreement regarding the Company and its plans to
file a Registration Statement confidentially and shall not disclose or use such
information other than as necessary to exercise its rights hereunder. Each
Purchaser shall cooperate with the Company in connection with the preparation
and filing of a Registration Statement hereunder.

5. Registration Expenses. The Company will pay all Registration Expenses (as
defined below) for all registrations under this Agreement. “Registration
Expenses” means all registration and filing fees, exchange listing fees,
printing expenses and fees and expenses of counsel for the Company incurred by
the Company in complying with the provisions of this Agreement, but excluding
underwriting discounts, selling commissions and the fees and expenses of a
Purchaser’s own counsel.

6. Indemnification and Contribution.

(a) In the event of any registration of any of the Shares under the Securities
Act pursuant to this Agreement, the Company will indemnify and hold harmless
each participating Purchaser, each underwriter of such Shares, and each other
person, if any, who controls such Purchaser or underwriter within the meaning of
the Securities Act or the Securities Exchange Act of 1934 (the “Exchange Act”)
against any losses, claims, damages or liabilities, joint or several, to which
such Purchaser, underwriter or controlling person may become subject under the
Securities Act, the Exchange Act, state securities or Blue Sky laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement under which such Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any

 

-5-



--------------------------------------------------------------------------------

amendment or supplement to such Registration Statement, (ii) the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law in connection with the
Registration Statement or the offering contemplated thereby; and the Company
will reimburse such Purchaser, underwriter and each such controlling person for
any legal or any other expenses reasonably incurred by such Purchaser,
underwriter or controlling person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission made in such Registration Statement, preliminary prospectus or
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by or on
behalf of such Purchaser, underwriter or controlling person specifically for use
in the preparation thereof.

(b) In the event of any registration of any of the Shares under the Securities
Act pursuant to this Agreement, each participating Purchaser will indemnify and
hold harmless the Company, each of its directors and officers and each
underwriter (if any) and each person, if any, who controls the Company or any
such underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company, such directors and officers, underwriter or controlling person may
become subject under the Securities Act, Exchange Act, state securities or Blue
Sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Shares were registered under the
Securities Act, any preliminary prospectus or final prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, if and to the extent (and only to the extent) that the statement or
omission was made in reliance upon and in conformity with information relating
to such Purchaser furnished in writing to the Company by such Purchaser
specifically for use in connection with the preparation of such Registration
Statement, prospectus, amendment or supplement; provided, however, that the
obligations of each such Purchaser hereunder shall be limited to an amount equal
to the net proceeds to such Purchaser of Shares sold in connection with such
registration.

(c) Each party entitled to indemnification pursuant to this Section 6 (an
“Indemnified Party”) shall give notice to the party obligated to provide
indemnification pursuant to this Section 6 (an “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting therefrom; provided, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not be unreasonably withheld, conditioned or delayed); and, provided, further,
that the failure of any Indemnified

 

-6-



--------------------------------------------------------------------------------

Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 6, except to the extent that the
Indemnifying Party is adversely affected by such failure. The Indemnified Party
may participate in such defense at such party’s expense; provided, however, that
the Indemnifying Party shall pay such expense if the Indemnified Party
reasonably concludes that representation of such Indemnified Party by the
counsel retained by the Indemnifying Party would be inappropriate due to actual
or potential differing interests between the Indemnified Party and any other
party represented by such counsel in such proceeding; provided further that in
no event shall the Indemnifying Party be required to pay the fees and expenses
of more than one law firm per jurisdiction as counsel for the Indemnified Party.
The Indemnifying Party also shall be responsible for the expenses of such
defense if the Indemnifying Party does not elect to assume such defense. No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the consent of each Indemnified Party, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation, and no
Indemnified Party shall consent to entry of any judgment or settle such claim or
litigation without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed.

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 6 is due in accordance
with its terms but for any reason is held to be unavailable to an Indemnified
Party in respect to any losses, claims, damages and liabilities referred to
herein, then the Indemnifying Party shall, in lieu of indemnifying such
Indemnified Party, contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities to which such
party may be subject in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and a Purchaser on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and a Purchaser shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of material fact related to information supplied by the Company
or such Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Purchasers agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 6(d), (i) in no case shall a Purchaser be liable or responsible
for any amount in excess of the net proceeds received by such Purchaser from the
offering of Shares and (ii) the Company shall be liable and responsible for any
amount in excess of such proceeds; provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 6(d), notify such
party or parties from whom contribution may be sought, but the

 

-7-



--------------------------------------------------------------------------------

omission so to notify such party or parties from whom contribution may be sought
shall not relieve such party from any other obligation it or they may have
thereunder or otherwise under this Section 6(d). No party shall be liable for
contribution with respect to any action, suit, proceeding or claim settled
without its prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

(e) The rights and obligations of the Company and the Purchasers under this
Section 6 shall survive the expiration or termination of this Agreement.

7. Termination. Unless sooner terminated pursuant to the provisions of this
Agreement, all of the Company’s obligations to register the Loan Agreement
Shares or the Warrant Shares under this Agreement shall terminate on the earlier
of (a) March 17, 2015 or (b) the date on which all of the Loan Agreement Shares
and the Warrant Shares have been sold by the Purchasers.

8. Assignment of Rights. The rights and obligations of a Purchaser hereunder
with respect to the Loan Agreement Shares or the Warrant Shares, as the case may
be, may be assigned by such Purchaser in connection with the transfer of the
Loan Agreement Shares or the Warrant Shares, as applicable, in accordance with
the terms of any agreement setting forth the terms and conditions applicable to
the transfer of the Loan Agreement Shares or the Warrant Shares, as the case may
be, and any such transferee shall be deemed a “Purchaser” for the purposes of
this Agreement; provided that such transferee provides written notice of such
assignment to the Company and agrees to be bound in writing hereby.

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

10. Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, the parties
hereto shall be entitled to specific performance of the agreements and
obligations of the parties hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware (without reference to
the conflicts of law provisions thereof).

12. Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if delivered personally or sent by telecopy or via a
reputable express courier, with charges prepaid, to the address set forth below
or to such other address of which the parties may have given notice. Unless
otherwise specified herein, such notices or other communications shall be deemed
received one business day after personal delivery or delivery by telecopy, or
three business days after being sent, if sent by reputable express courier.

 

-8-



--------------------------------------------------------------------------------

If to a Purchaser:

HERCULES TECHNOLOGY II, L.P. or HERCULES TECHNOLOGY

III, L.P., as applicable

Legal Department

Attention: Chief Legal Officer and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

With a copy to:

BINGHAM MCCUTCHEN

Attn: John Connolly

Three Embarcadero Center

San Francisco, CA 94111

Facsimile: 415-393-2286

Telephone: 415-393-2560

If to the Company:

AVEO PHARMACEUTICALS, INC.

Attention: President

75 Sidney Street

Fourth Floor

Cambridge, MA 02139

Facsimile: 617-995-4995

Telephone: 617-299-5000

With a copy to:

WILMER CUTLER PICKERING HALE AND DORR LLP

Attention: Steven D. Singer, Esq.

60 State Street

Boston, MA 02109

Facsimile: 617-526-5000

Telephone: 617-526-6000

13. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter. The parties may amend or modify this Agreement, in such manner as may be
agreed upon, only by a written instrument executed by the parties hereto.

14. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same document. This Agreement may
be executed by facsimile signatures.

 

-9-



--------------------------------------------------------------------------------

15. Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.

[remainder of page intentionally omitted]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AVEO PHARMACEUTICALS, INC. By:  

/s/ David Johnston

Name:  

David Johnston

Title:  

Chief Financial Officer

HERCULES TECHNOLOGY II, L.P. By:  

/s/ K. Nicholas Martitsch

Name:  

K. Nicholas Martitsch

Title:  

Associate General Counsel

HERCULES TECHNOLOGY III, L.P. By:  

/s/ K. Nicholas Martitsch

Name:  

K. Nicholas Martitsch

Title:  

Associate General Counsel

 

-11-